Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is made and entered into as of November 21, 2017 (the
“Effective Date”) by and among ARC LOGISTICS PARTNERS LP, a Delaware limited
partnership (the “MLP”), ARC LOGISTICS LLC, a Delaware limited liability company
(the “Parent”), ARC TERMINALS HOLDINGS LLC, a Delaware limited liability company
(the “Borrower”), certain other Affiliates of the Borrower party hereto and the
Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the MLP, the Parent, the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”) and SunTrust Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), are parties to that certain Second
Amended and Restated Revolving Credit Agreement, dated as of November 12, 2013
(as amended by that certain First Amendment to Second Amended and Restated
Revolving Credit Agreement and Amended and Restated Guaranty and Security
Agreement, dated as of January 21, 2014, that certain Second Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of April 13, 2015,
that certain Third Amendment to Second Amended and Restated Revolving Credit
Agreement, dated as of July 14, 2015, that certain Fourth Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of June 29, 2016, and
that certain Fifth Amendment to Second Amended and Restated Revolving Credit
Agreement, dated as of May 25, 2017, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby), pursuant to
which the Lenders have made certain financial accommodations available to the
Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

Section 1.    Amendments to Credit Agreement. Upon satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:

(a)    Section 1.1 of the Credit Agreement is hereby amended:

(i)    by adding the following definitions thereto in alphabetical order as
follows:

“MLP Termination Fee” shall have the meaning set forth in the Zenith Purchase
Agreement.

“Parent Termination Fee” shall have the meaning set forth in the Zenith Purchase
Agreement.

“Zenith” shall mean Zenith Energy U.S., L.P.

“Zenith Merger” shall mean the merger of the General Partner with Zenith
pursuant to the terms of the Zenith Purchase Agreement.



--------------------------------------------------------------------------------

“Zenith Purchase Agreement” shall mean that certain Purchase Agreement and Plan
of Merger, dated as of August 29, 2017 among LCP, Zenith, the General Partner
and the other parties thereto.

(ii)    by removing the following definitions: “Additional Lender”, “Increasing
Lender”, “Incremental Commitment”, and “Incremental Commitment Amount”.

(iii)    by amending and restating the first proviso to the definition of
“Consolidated Net Income” to read as follows:

“…provided that there shall be excluded from Consolidated Net Income (to the
extent otherwise included therein) (i) any extraordinary, non-recurring or
unusual gains or losses, (ii) any gains attributable to write-ups of assets or
the sale of assets (other than the sale of inventory in the ordinary course of
business), (iii) any equity interest of such Person or any Subsidiary of such
Person in the unremitted earnings of any Person that is not a Subsidiary (except
to the extent that any such income has been actually received by such Person or
such Subsidiary of such Person in the form of cash dividends or similar cash
distributions), (iv) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with such Person
or any Subsidiary of such Person or the date that such Person’s assets are
acquired by such Person or any Subsidiary of such Person, (v) any income (or
loss) of the Joliet Subsidiaries (except to the extent that any such income has
been actually received by the Borrower in the form of cash dividends or similar
cash distributions), and (vi) any income attributable to the receipt of the
Parent Termination Fee and any expense attributable to the payment of the MLP
Termination Fee;…”

(iv)    by amending and restating the definition of “Lenders” in its entirety to
read as follows:

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender.

(v)    by amending and restating the definition of “Loans” in its entirety to
read as follows:

“Loans” shall mean all Revolving Loans and all Swingline Loans in the aggregate
or any of them, as the context shall require.

(vi)    by amending the definition of “Revolving Commitment” with the removal of
the phrase “as such schedule may be amended pursuant to Section 2.23,”

(vii)    by amending and restating clause (i) of the definition of “Revolving
Commitment Termination Date” so as to read as follows:

“(i) June 30, 2019,”



--------------------------------------------------------------------------------

(viii)    by amending and restating the definition of “Transaction Costs” in its
entirety to read as follows:

“Transaction Costs” shall mean all fees and expenses paid by any Loan Party and
its Restricted Subsidiaries in connection with (i) (x) the MLP IPO, (y) all
transactions entered into in contemplation of the MLP IPO and (z) the
transactions occurring on the Closing Date relating to the Loan Documents, in an
aggregate amount for clauses (x), (y) and (z) not to exceed $5,000,000, (ii)
Permitted Acquisitions (whether or not consummated) to the extent such fees and
expenses are reasonably acceptable to the Administrative Agent,(iii) the Second
Amendment, the JBBR Acquisition and all transactions entered into in
contemplation and in furtherance thereof in an aggregate amount not to exceed
$10,000,000 and (iv) commencing with the Fiscal Quarter ending September 30,
2017, the Zenith Merger (whether or not consummated) and all transactions
entered into in contemplation and in furtherance thereof in an aggregate amount
not to exceed $3,500,000, excluding any and all amount of the MLP Termination
Fee.

(b)    Section 2.23 of the Credit Agreement (formerly “Increase of Commitments;
Additional Lenders”) is hereby amended and restated in its entirety to read as
follows:

“Section 2.23     Reserved.”

(c)    Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

       “Section 6.1    Total Leverage Ratio. The MLP and its Restricted
Subsidiaries will maintain, as of the last day of each Fiscal Quarter, a Total
Leverage Ratio of not greater than 5.00:1.00; provided that if the MLP or any of
its Subsidiaries receives the Parent Termination Fee, then the maximum permitted
Total Leverage Ratio shall be decreased to 4.75:1.00 in the Fiscal Quarter such
fee was received and for each Fiscal Quarter thereafter.”

Section 2.    Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the date on which the following conditions have been satisfied
or duly waived (the “Sixth Amendment Effective Date”):

(a)    the Administrative Agent shall have received (i) an amendment fee in the
amount of 0.05% of the Revolving Commitments of the Lenders as of the Sixth
Amendment Effective Date, to be applied pro rata among such Lenders and
(ii) reimbursement or payment of its costs and expenses incurred in connection
with this Amendment and the Credit Agreement (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Administrative Agent);
and

(b)    the Administrative Agent shall have received each of the following
documents:

(i)    executed counterparts to this Amendment from each of (i) the Loan Parties
and (ii) the Lenders; and

(ii)    a certificate of good standing or existence, as may be available from
the Secretary of State (or equivalent thereof) of the jurisdiction of
organization of each Loan Party.



--------------------------------------------------------------------------------

Section 3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)    each of the Loan Parties (i) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company, as
applicable, under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;

(b)    the execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and, if required, shareholder,
partner or member, action;

(c)    the execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect, (ii) will not violate any Requirement of Law applicable to any Loan
Party or any of its Restricted Subsidiaries or any judgment, order or ruling of
any Governmental Authority where such violation could reasonably be expected to
have a Material Adverse Effect, (iii) will not violate or result in a default
under any Contractual Obligation of any Loan Party or any of its Restricted
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Restricted Subsidiaries
where such a violation, default or payment could reasonably be expected to have
a Material Adverse Effect and (iv) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens (if any) created under the Loan Documents;

(d)    this Amendment has been duly executed and delivered for the benefit of or
on behalf of each Loan Party and constitutes a valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(e)    immediately after giving effect to this Amendment, (i) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties are true and correct in all respects), except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation and warranty shall have been
true and correct as of such earlier date, and (ii) no Default or Event of
Default has occurred and is continuing.

Section 4.    Reaffirmations and Acknowledgments.

(a)    Ratification of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and the other Loan Documents to which it is a party and acknowledges
and reaffirms (i) that it is bound by all terms of the Credit Agreement, as
amended hereby, and the other Loan Documents applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
Obligations.

(b)    Reaffirmation of Guaranty. Each Guarantor hereby consents to the
execution and delivery by the Borrower of this Amendment and the consummation of
the transactions described herein and agrees that the terms hereof shall not
affect in any way its obligations and liabilities under the Loan Documents (as
amended and otherwise expressly modified hereby), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed (as amended and otherwise expressly modified hereby). Each Guarantor
hereby jointly and severally ratifies and confirms the terms



--------------------------------------------------------------------------------

of the Guaranty and Security Agreement with respect to the Indebtedness now or
hereafter outstanding under the Credit Agreement, as amended hereby, and all
promissory notes issued thereunder. Each Guarantor hereby acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Guaranty and Security
Agreement is and shall continue to be (i) a primary obligation of such
Guarantor, (ii) an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty and Security Agreement.

(c)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges and reaffirms that, as of the date hereof, the security interests
and Liens granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement and the other Collateral Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Guaranty and Security Agreement and the other Collateral Documents.

Section 5.    Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

Section 6.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York and all applicable federal
law of the United States of America.

Section 7.    No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

Section 8.    Costs and Expenses. The Borrower agrees to pay the costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment in accordance with Section 10.3 of the
Credit Agreement.

Section 9.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

Section 10.    Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles and assigns.

Section 11.    Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or amendments, whether written or oral,
with respect thereto.



--------------------------------------------------------------------------------

Section 12.    Additional Covenants.

(a)    To the extent the Zenith Purchase Agreement is terminated in accordance
with the terms thereto, within two (2) Business Days of the date of such
termination (such date of termination, the “Termination Date”), the Loan Parties
shall pay to the Administrative Agent a fee in the amount of 0.15% of the
Revolving Commitments of the Lenders as of the Termination Date, to be applied
pro rata among the Lenders.

(b)    In addition, within two (2) Business Days of the Termination Date, the
Loan Parties shall repay the principal balance of the Revolving Loans, which
shall be applied pro rata to the Lenders based on their respective Revolving
Commitments, in an amount equal to any Parent Termination Fee received by the
MLP or any of its Subsidiaries.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARC TERMINALS HOLDINGS LLC By:   Arc Logistics LLC, its sole member   By:   Arc
Logistics Partners LP, its sole member     By:   Arc Logistics GP LLC, its
general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

ARC LOGISTICS PARTNERS LP By:   Arc Logistics GP LLC, its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

ARC LOGISTICS LLC By:   Arc Logistics Partners LP, its sole member   By:   Arc
Logistics GP LLC, its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS NEW YORK HOLDINGS, LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

ARC TERMINALS MOBILE HOLDINGS, LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS MISSISSIPPI HOLDINGS LLC By:   Arc Terminals Holdings LLC, its
sole member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

ARC TERMINALS COLORADO HOLDINGS LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS PENNSYLVANIA HOLDINGS LLC By:   Arc Terminals Holdings LLC, its
sole member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, as a Lender and as Administrative Agent By:  

/s/ CARMEN MALIZIA

Name:   Carmen Malizia Title:   Director

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Citibank, N.A.,

as a Lender

By:  

/s/ THOMAS BENAVIDES

Name:   Thomas Benavides Title:   Director

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Wells Fargo Bank, N.A.,

as a Lender

By:  

/s/ ADAM W. WRAY

Name:   Adam W. Wray Title:   Managing Director

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Barclays Bank PLC,

as a Lender

By:  

/s/ VANNESSA A. KURBATSKIY

Name:   Vannessa A. Kurbatskiy Title:   Vice President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

REGIONS BANK,

as a Lender

By:  

/s/ KARA HOAGLAND

Name:   Kara Hoagland Title:   Vice President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ GREG KRABLIN

Name:   Greg Krablin Title:   Vice President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ NANCY MAK

Name:   Nancy Mak Title:   Sr. Vice President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ JAY T. SARTAIN

Name:   Jay T. Sartain Title:   Authorized Signatory

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Bank Midwest, a Division of NBH Bank,

as a Lender

By:  

/s/ WILLIAM HOLLIDAY

Name:   William Holliday Title:   Portfolio Manager

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

LENDERS:

CIT BANK, N.A.,

as a Lender

By:  

/s/ STEWART MCLEOD

Name:   Stewart McLeod Title:   Director

[Signature Page to Sixth Amendment]